DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/363,795, filed on March 25th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code (paragraphs [0068], [0071], [0082], [0090], [00119], [00126], [00155], [00184] and [00223]); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 31 and 42 are objected to because of the following informalities:  
In claim 31, “wherein in the machine learning” should read “wherein the machine learning”.
In claim 42, line 5 “the the polarity” should read “the polarity”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4 and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over amended claims 1, 11-12, 21-24 and 36, filed on 12/09/2020, of copending Application No. 16/363,708 (‘708 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 1 and 11 of '708; instant claim 2 is met by claims 1 and 11 of '708; instant claim 3 is met by claims 1 and 11 of '708;  instant claim 4 is met by claims 11-12 of '708; instant claim 27 is met by claim 21 of '708; instant claim 28 is met by claim 22 of '708; instant claim 29 is met by claim 23 of '708; instant claim 30 is met by claim 24 of '708; instant claim 31 is met by claim 23 of '708; and instant claim 32 is met by claim 36 of '708.
Regarding Claim 1
'708 recites a system comprising (claim 11, line 1): one or more cameras each having a surface in its field of view (claim 11, lines 3-4); an actuator, the actuator being a positional and rotational actuator; an end effector coupled to the actuator(claim 1; lines 15-17); and a computer system operably coupled to the one or more cameras (claim 1; lines 6-8), the actuator, and the end effector (claim 1; lines 15-17), the computer system programmed to: receive one or more images from the one or more cameras (claim 11; lines 3-4); when an object is represented in the one or more images, determine an object configuration category of the object (claim 11; lines 5-8): invoke positioning of the end effector by the actuator according to the object configuration category (claim 11; lines 12-13); and interact with the object using the end effector to move the object to a new position (claim 1; 15-16).
Regarding Claim 2
'708 recites when the object configuration category of the object belongs to a first subset of categories: calculate first grasping parameters according to only one or more two-dimensional (2D) bounding boxes determined from the one or more images and including the object without determining a three-dimensional (3D) bounding box for the object according to the one or more images (claim 11; lines 9-15); and invoke positioning of the end effector by the actuator according to the first grasping parameters (claim 1; lines 15-16).
Regarding Claim 3
'708 recites when the object configuration category of the object belongs to a second subset of categories: calculate second grasping parameters according to the 3D bounding box for the object according to the one or more images (claim 11; lines 16-20); and invoke positioning of the end effector by the actuator according to the second grasping parameters (claim 1; lines 15-16).
Regarding Claim 4
'708 recites the first subset includes: (i) the object is upright on the surface; (ii) the object is lying on its side on the surface; (iii) the object is in a stack of vessels on the surface; and (iv) the object is one of a plurality of objects packed together on the surface; and the second subset includes (claim 12; lines 1-9): (v) the object is not oriented according to any of (i), (ii), (iii), and (iv) (claim 11, lines 25-26).
Regarding Claim 27
'708 recites wherein the computer system is programmed to determine the object configuration category of the object by processing the one or more images using one or more machine vision algorithms (claim 21; lines 1-2).
Regarding Claim 28
'708 recites wherein the machine vision algorithm is a machine learning algorithm (claim 22; lines 1-2).
Regarding Claim 29
'708 recites wherein the machine learning algorithm is a convolution neural network. (claim 23; lines 3-7).
Regarding Claim 30
'708 recites wherein the machine learning algorithm is an object detection network with one or more stages (claim 24; lines 1-2).
Regarding Claim 31
'708 recites wherein in the machine learning algorithm is a segmentation model (claim 23; lines 3-4).
Regarding Claim 32
'708 recites wherein the segmentation model is one of a fully convolutional network, one or more staged convolutional neural network, and an encoder-decoder architecture based convolutional neural network that generates one of instance and class segmentation masks (claim 36; lines 1-4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 26-30 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Homberg et al. (US 20190337152 A1 and Homberg hereinafter).
Regarding Claim 1 
Homberg teaches a system (see Fig. 1, robotic system 100; [0036]) comprising:
one or more cameras each having a surface in its field of view (see Figs. 6A-6E; robotic head 604 and gripper 606; [0073], [0085]-[0086] and [0103]-[0104]);
an actuator, the actuator being a positional and rotational actuator (see Fig. 2, robotic arm 200; [0050], [0061]);
an end effector coupled to the actuator (see Fig. 2, end effector 208; [0061]); and
a computer system operably coupled to the one or more cameras, the actuator, and the end effector (see Fig. 1, control system 118; [0036]), the computer system programmed to:
receive one or more images from the one or more cameras (see Fig. 6E, image data 630; [0030]-[0031] and [0104]);
when an object is represented in the one or more images, determine an object configuration category of the object (see Fig. 6E, classifier 632; [0033]-[0034], [0096], [0099], [0101], and [0105]):
invoke positioning of the end effector by the actuator according to the object configuration category (see [0033]-[0034], [0088], [0096], [0101], [0105]); 
and interact with the object using the end effector to move the object to a new position (see [0029], [0089] and [0099]).
Regarding Claim 26 
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
wherein the one or more cameras comprise one or more cameras mounted to at least one of the end effector and the actuator (see Figs. 6A-6E; gripper 606;  [0085] and [0104]; "a camera on gripper 606").
Regarding Claim 27 
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
wherein the computer system is programmed to determine the object configuration category of the object by processing the one or more images using one or more machine vision algorithms (see [0031] and [0097]; The machine learned model corresponds to the one or more machine vision algorithms.).
Regarding Claim 28
Homberg teaches the system of claim 27 (as discussed above in claim 27), 
wherein the machine vision algorithm is a machine learning algorithm (see [0031] and [0097]).
Regarding Claim 29 
Homberg teaches the system of claim 28 (as discussed above in claim 28), 
wherein the machine learning algorithm is a convolution neural network (see [0097]).
Regarding Claim 30 
Homberg teaches the system of claim 28 (as discussed above in claim 28), 
wherein the machine learning algorithm is an object detection network with one or more stages (see [0089], [0093], [0105], [0108] and [0110]-[0111]).
Regarding Claim 37 
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
wherein the object is a vessel (see Fig. 6A-6E; bowl 622) and the computer system is further programmed to:
evaluate whether (a) the object is a vessel that contains contents according to one of the one or more images and one or more second images from the one or more cameras (see [0096]);
when (a) is true, lift the vessel with the end effector, transport the vessel over a disposal location, and invert the vessel with the end effector (see [0095]-[0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Homberg as applied to claim 1 above and further in view of Suzuki et al. (US 20200151899 A1 and Suzuki hereinafter).
Regarding Claim 2 
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
wherein the computer system is programmed to: when the object configuration category of the object belongs to a first subset of categories (see Fig. 6E; elements 636 and 640; [0099] and [0105]):
calculate grasping parameters according to the 3D bounding box for the object according to the one or more images (see [0089], [0093], [0108]); and
invoke positioning of the end effector by the actuator according to the first grasping parameters (see [0089] and [0099]).
Homberg is silent regarding calculate first grasping parameters according to only one or more two-dimensional (2D) bounding boxes determined from the one or more images and including the object without determining a three-dimensional (3D) bounding box for the object according to the one or more images.
Suzuki teaches a robotic system for detecting objects (see Fig. 1) and when the object configuration category of the object belongs to a first subset of categories (see Fig. 1; [0028], [0057]; Objects are configured on a tray underneath the robot.):
calculate first grasping parameters according to only one or more two-dimensional (2D) bounding boxes determined from the one or more images and including the object without determining a three-dimensional (3D) bounding box for the object according to the one or more images; and invoke positioning of the end effector by the actuator according to the first grasping parameters (see Figs. 2, 3 and, 7; [0034], [0036] and [0045]-[0046]; The bounding boxes are two-dimensional rectangles "[0034 "...bounding boxes that are rectangles…"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to Homberg. It would have been obvious to modify the robotic system of Homberg to calculate grasping parameters according to 2D bounding boxes for objects belonging to a certain configuration category, as taught by Suzuki. Suzuki teaches the use of 2D bounding boxes when the robotic arm is directly above objects resting on a flat service. Application of Suzuki's use of 2D bounding boxes to Homberg's robotic system would reduce unnecessary calculations of 3D bounding boxes for certain object configurations. Application of the known technique taught by Suzuki to the prior art system taught by Homberg would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a computer system program for when the object configuration category of the object belongs to a first subset of categories: calculate first grasping parameters according to only one or more two-dimensional (2D) bounding boxes determined from the one or more images and including the object without determining a three-dimensional (3D) bounding box for the object according to the one or more images; and invoke positioning of the end effector by the actuator according to the first grasping parameters. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3 
Homberg and Suzuki teach the system of claim 2 (as discussed above in claim 2), 
Homberg further teaches the computer system is programmed to: when the object configuration category of the object belongs to a second subset of categories (see Fig. 6E; elements 636 and 640; [0099] and [0105]):
calculate second grasping parameters according to the 3D bounding box for the object according to the one or more images (see [0089], [0093], [0108]); and
invoke positioning of the end effector by the actuator according to the second grasping parameters (see [0089] and [0099]).
Regarding Claim 25 
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
Homberg is silent regarding wherein the one or more cameras comprise a plurality of statically mounted two-dimensional cameras and the computer system is calibrated to relate images from the two-dimensional cameras to a three-dimensional coordinate system and to position the end effector within the three-dimensional coordinate system.
Suzuki teaches a robotic system (see Fig. 1), wherein the one or more cameras comprise a plurality of statically mounted two-dimensional cameras (see Fig. 1 camera 33; [0028] and [0031 "...using the camera 33, another camera (not illustrated).."]. A two-dimensional image is taken from above to position the robot, see Figs. 2-3.) and the computer system is calibrated to relate images from the two-dimensional cameras to a three-dimensional coordinate system and to position the end effector within the three-dimensional coordinate system (see [0028]-[0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to Homberg. It would have been obvious to take the robotic system of Homberg and further include statically mounted 2D cameras for positioning the end effector within the 3D coordinate system, as taught by Suzuki. Suzuki teaches this technique for when the robotic arm is directly above objects resting on a flat service. Application of Suzuki's statically mounted 2D cameras to Homberg's robotic system would simplify calculations for certain object configurations. Application of the known technique taught by Suzuki to the prior art system taught by Homberg would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robotic system wherein the one or more cameras comprise a plurality of statically mounted two-dimensional cameras and the computer system is calibrated to relate images from the two-dimensional cameras to a three-dimensional coordinate system and to position the end effector within the three-dimensional coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Homberg as applied to claim 28 above and further in view of Schoessler (US 20200262082 A1 and Schoessler hereinafter).
Regarding Claim 31
Homberg teaches the system of claim 28 (as discussed above in claim 28), 
Homberg is silent regarding wherein the machine learning algorithm is a segmentation model.
Schoessler teaches a robotic vision system, wherein the machine learning algorithm is a segmentation model (see Fig. 4; [0020], [0024] and [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Schoessler to Homberg. It would have been obvious to take the computer system of Homberg and further include a segmentation model, as taught by Schoessler, in order to supplement robot and object interaction. Schoessler teaches the use of a segmentation model to determine the robotic arm's current pose and the current pose of other objects in the scene. The segmentation may determine a portion of an object to grasp (i.e., the goal pose), the presence of one or more other objects in the robotic limb's path to the goal pose and the presence of slack that would affect the robotic arm's ability to grasp the goal object in the desired pose.
Regarding Claim 32
Homberg and Schoessler teach the system of claim 31 (as discussed above in claim 31), 
Schoessler further teaches wherein the segmentation model is one of a fully convolutional network, one or more staged convolutional neural network, and an encoder-decoder architecture based convolutional neural network that generates one of instance and class segmentation masks (see [0020] and [0022]-[0023]).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Homberg as applied to claim 1 above and further in view of Strauss et al. (US 9981382 B1 and Strauss hereinafter) and Wagner et al. (US 20170136632 A1 and Wagner hereinafter).
Regarding Claim 33
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
wherein the object is a vessel (see Figs. 6A-6E, bowl 622) and the computer system is further programmed to: identify an orientation of a handle of the vessel using one or more machine vision algorithms (see [0031], [0089] and [0097]),
Homberg is silent regarding when the orientation is unsuitable for grasping by the end effector, prior to engaging the vessel with the end effector, nudge the handle with the end effector effective to rotate the vessel such that the vessel is oriented suitably for lifting by the end effector.
Strauss teaches a robotic system (see Fig. 1, robotic system 100), wherein the object is a vessel (see Figs. 5 and 7-9, cups 504, 704, 804 and 904) and the computer system (see Fig. 1, control system 118) is further programmed to: identify an orientation of a handle of the vessel using one or more machine vision algorithms (see Fig. 5B; Col. 11, lines 41-59; Col. 21, lines 59-64); and
when the orientation is unsuitable for grasping by the end effector, prior to engaging the vessel with the end effector, reorient it such that the vessel is oriented suitably for lifting by the end effector (see Figs. 4 and 5B; Col. 5, lines 12-23; Col. 21, line 28 - Col. 22, line 3.).
Although Homberg and Strauss are silent regarding nudge the handle with the end effector effective to rotate the vessel such that the vessel is oriented suitably for lifting by the end effector, Strauss teaches first lifting the cup by the lip to reorient it so that the handle can be grabbed. This is a similar technique to that of first pushing the handle to reorient the cup so that the cup can be grabbed. Nudging the handle to rotate the cup so that it is suitable for lifting is one of the finite number of ways for the robot to reorient the cup and would have been obvious to try with a reasonable expectation of success.
Further, it is known in the art for robots to push objects in order to reorient them to a more suitable position for grabbing. Wagner teaches a robotic system (see Fig. 1, robotic system 10) and when the object orientation is unsuitable for grasping by the end effector, prior to engaging the object with the end effector, nudge with the end effector effective such that the object is oriented suitably for lifting by the end effector (see [0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Strauss and Wagner to Homberg. It would have been obvious to take the robotic system of Homberg and further include instructions for the robot to nudge an object in order to reorient it to be more suitable for lifting. Strauss and Wagner teach this technique of reorientation so that the robot can grasp the object in a manner which was unachievable prior to reorienting.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Homberg (as modified by Strauss and Wagner) and further include instructions to nudge the handle of a vessel to orient it to be suitable for lifting. Instructing the robot to nudge the handle of a vessel would have been obvious because it would have been well within the level of skill of the person having ordinary skill in the art and is one of a finite number of ways in which a robot can reorient a vessel. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 34
Homberg, Strauss and Wagner teach the system of claim 33 (as discussed above in claim 33), 
Homberg further teaches wherein the machine vision algorithm is a machine learning algorithm (see [0031] and [0097]).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Homberg as modified by Strauss and Wagner in claims 33-34 above, and further in view of Schoessler.
 Regarding Claim 35
Homberg, Strauss and Wagner teach the system of claim 34 (as discussed above in claim 34), 
Homberg further teaches wherein the machine learning algorithm is one of a classification model (see [0031], [0088], [0096]), object detection model (see [0089], [0093], [0105] and [0110]-[0111]), 
Homberg, Strauss and Wagner are silent regarding an object segmentation model.
Schoessler teaches a robotic vision system, wherein the machine learning algorithm is an object segmentation model (see Fig. 4; [0020], [0024] and [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Schoessler to modified Homberg. It would have been obvious to take the computer system of Homberg (as modified by Strauss and Wagner) and further include a segmentation model, as taught by Schoessler, in order to supplement robot and object interaction. Schoessler teaches the use of a segmentation model to determine the robotic arm's current pose and the current pose of other objects in the scene. The segmentation may determine a portion of an object to grasp (i.e., the goal pose), the presence of one or more other objects in the robotic limb's path to the goal pose and the presence of slack that would affect the robotic arm's ability to grasp the goal object in the desired pose.
Regarding Claim 36
 Homberg, Strauss, Wagner and Schoessler teach the system of claim 35 (as discussed above in claim 35), 
Homberg further teaches wherein the classification model is a convolutional neural network (see [0097]); the object detection model is a one or more staged convolutional neural network (see [0108]); 
Schoessler further teaches the segmentation model is one of a fully convolutional network, one or more staged convolutional neural network, and encoder-decoder architecture based convolutional neural network that generates one of instance and class segmentation masks (see [0020] and [0022]-[0023]).

Claims 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Homberg as applied to claim 1 above and further in view of Strauss.
Regarding Claim 38 
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
Homberg is silent regarding wherein the object is a vessel and the computer system is further programmed to detect, according to the one or more images, (a) when the vessel is not graspable with the end effector oriented horizontally parallel to the surface; and in response to (a): insert the end effector vertically into the vessel; raise the vessel to an intermediate platform; release the vessel on the intermediate platform; and engage the end effector with the vessel having the end effector oriented parallel to the platform.
	Strauss teaches a robotic system (see Fig. 1, robotic system 100), 
wherein the object is a vessel (see Figs. 5 and 7-9, cups 504, 704, 804 and 904) and the computer system (see Fig. 1, control system 118) is further programmed to detect, according to the one or more images, (a) when the vessel is not graspable (see Col. 5, lines 1-11, lines 31-55; Col. 20, lines 26-51); and
in response to (a): insert the end effector vertically into the vessel (see Fig. 5A; Col. 5, lines 61-67; Col. 20, lines 52-53);
raise the vessel to an intermediate platform (see Figs. 3 and 5-9, support stand 300, 514, 600, 700, 800 and 900);
release the vessel on the intermediate platform; and engage the end effector with the vessel (see Fig. 4; Col. 5, lines 12-23; Col. 7, lines 7-26; Col. 21, line 28 - Col. 22, line 3).
Although Homberg and Strauss are silent regarding when the vessel is not graspable with the end effector oriented horizontally parallel to the surface and engage the end effector with the vessel having the end effector oriented parallel to the platform, Strauss teaches several orientations for grasping the cup, such as by the lip and by the handle (see Fig. 5B). Engaging the cup with the end effector oriented horizontally parallel to the platform is one of the finite number of orientations in which the robot can grasp the cup and would have been obvious to try with a reasonable expectation of success.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Strauss to Homberg. It would have been obvious to take the robotic system of Homberg and further include an intermediate platform, as taught by Strauss, in order to facilitate the manipulation of objects. Strauss teaches the use of an intermediate platform to reorient objects for the robot to grasp in a manner which was unachievable prior to the reorientation.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Homberg (as modified by Strauss) and further include instructions to engage the cup with the end effector oriented horizontally parallel to the platform. Instructing the robot to grasp the cup at a parallel orientation would have been obvious because it would have been well within the level of skill of the person having ordinary skill in the art and is one of a finite number of orientations in which a robot can grasp an object. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 39
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
Homberg is silent regarding wherein the object is a vessel and the computer system is further programmed to detect, according to the one or more images, (a) when the vessel is not graspable without further manipulation; and in response to (a): insert the end effector vertically into the vessel; raise the vessel to an intermediate platform; release the vessel on the intermediate platform; (b) manipulate the vessel on the intermediate platform; and engage the end effector with the vessel having the end effector oriented parallel to the platform.
Strauss teaches a robotic system (see Fig. 1, robotic system 100),
wherein the object is a vessel (see Figs. 5 and 7-9, cups 504, 704, 804 and 904) and the computer system (see Fig. 1, control system 118) is further programmed to detect, according to the one or more images, (a) when the vessel is not graspable without further manipulation (see Col. 5, lines 1-11, lines 31-55; Col. 20, lines 26-51); and
in response to (a): insert the end effector vertically into the vessel (see Fig. 5A; Col. 5, lines 61-67; Col. 20, lines 52-53);
raise the vessel to an intermediate platform (see Figs. 3 and 5-9, support stand 300, 514, 600, 700, 800 and 900);
release the vessel on the intermediate platform; (b) manipulate the vessel on the intermediate platform; and engage the end effector with the vessel (see Fig. 4; Col. 5, lines 12-23; Col. 7, lines 7-26; Col. 21, line 28 - Col. 22, line 3).
Although Homberg and Strauss are silent regarding engage the end effector with the vessel having the end effector oriented parallel to the platform, Strauss teaches several orientations for grasping the cup, such as by the lip and by the handle (see Fig. 5B). Engaging the cup with the end effector oriented horizontally parallel to the platform is one of the finite number of orientations in which the robot can grasp the cup and would have been obvious to try with a reasonable expectation of success.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Strauss to Homberg. It would have been obvious to take the robotic system of Homberg and further include an intermediate platform, as taught by Strauss, in order to facilitate the manipulation of objects. Strauss teaches the use of an intermediate platform to reorient objects for the robot to grasp in a manner which was unachievable prior to the reorientation.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Homberg (as modified by Strauss) and further include instructions to engage the cup with the end effector oriented horizontally parallel to the platform. Instructing the robot to grasp the cup at a parallel orientation would have been obvious because it would have been well within the level of skill of the person having ordinary skill in the art and is one of a finite number of orientations in which a robot can grasp an object. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 40
Homberg and Strauss teach the system of claim 39 (as discussed above in claim 39), 
Strauss further teaches wherein the computer system is programmed to perform (b) by invoking rotation of the intermediate platform (see Fig. 3, rotational joint 304; Col. 14, lines 7-12).
Regarding Claim 41
Homberg and Strauss teach the system of claim 39 (as discussed above in claim 39), 
Strauss further teaches wherein the computer system is programmed to perform (b) by causing the intermediate platform to invert the vessel (see Col. 7, lines 42-49; Col. 14, lines 15-19).
Regarding Claim 42
Homberg teaches the system of claim 1 (as discussed above in claim 1), 
Homberg is silent regarding wherein the object is at least one of a vessel and a utensil and the computer system is further programmed to: evaluate a polarity of the object according to one of the one or more images and one or more second images from the one or more cameras; rotate the object according to the polarity using the end effector when the polarity is different from a desired polarity; move the object over a racking area; and deposit the object into a racking position in the racking area using the end effector.
Strauss teaches a robotic system (see Fig. 1, robotic system 100),
wherein the object is at least one of a vessel and a utensil (see Fig. 5A-5C, cup 504) and the computer system (see Fig. 1, control system 118) is further programmed to:
evaluate a polarity of the object according to one of the one or more images and one or more second images from the one or more cameras; rotate the object according to the polarity using the end effector when the polarity is different from a desired polarity; move the object over a racking area; and deposit the object into a racking position in the racking area using the end effector (see Fig. 5C; Col. 21, lines 36-42; Col. 22, lines 4-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Strauss to Homberg. It would have been obvious to take the computer system of Homberg and further include instructions to evaluate polarity of an object and rotate the object to a desired polarity for racking purposes, as taught by Strauss. Strauss teaches this technique in order to for a robot to rack dishes into a dishwasher at an appropriate orientation.

Allowable Subject Matter
Claims 4-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome the provisional rejection based on nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664